Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145646(74)(75)                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
                                                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                SC: 145646
                                                                   COA: 301546
                                                                   Lenawee CC: 09-014365-FC
  JEFFERY ALAN DOUGLAS,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion to expand the record and the motion to seal the
  motion are considered. The motion to seal the motion to expand the record is
  GRANTED; the motion, the answer to the motion, and all exhibits are sealed. The
  motion to expand the record remains under consideration. The defendant’s brief shall be
  filed by March 22, 2013.

        VIVIANO, J., not participating in the motion to seal the motion.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2013                       _________________________________________
         p0305                                                                Clerk